Citation Nr: 0022674	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The appellant served in the Washington National Guard from 
December 26, 1973 to November 19, 1977.  The appellant also 
served in the U. S. Naval Reserves from November 1971 to 
December 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that the appellant had 
no legal entitlement to VA nonservice-connected pension 
benefits.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The evidence of record does not reflect that the 
appellant sustained any disease or injury during his period 
of active duty for training, nor is he service connected for 
any disabilities.  

3.  The record does not reflect that the appellant has any 
active military, naval, or air service.



CONCLUSION OF LAW

The eligibility requirements for nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to nonservice-connected 
pension benefits on the basis that he is unable to work due 
to nonservice-connected disabilities.  A veteran who meets 
the service eligibility requirements outlined in 38 U.S.C.A. 
§ 1521(j) is entitled to pension benefits provided he is 
permanently and totally disabled from nonservice-connected 
disability not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).  

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

A "veteran" is a person who had active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  See 38 U.S.C.A. 
§ 101(2).  The phrase "active military, naval, or air 
service" is defined as meaning either active duty, active 
duty for training (if the veteran became disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty), or inactive duty training (if the veteran 
became disabled or died from an injury incurred or aggravated 
in the line of duty).  See 38 U.S.C.A. § 101(24).  The term 
"active duty" means full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A).  

The term "active duty for training" is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22)(A).  In the case of 
members of the Army National Guard of any state, active duty 
for training means full-time duty served under 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 506, or prior corresponding 
provisions of law.  See 38 U.S.C.A. § 101(22)(C).  The term 
"inactive duty for training" means any duty prescribed for 
Reserves which is not full-time (e.g., voluntary training and 
maintenance duties of their assigned units).  See 38 U.S.C.A. 
§ 101(23)(A).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that an "individual who has served only on active 
duty for training must establish a service-connected 
disability in order to achieve veteran status."  See 
Mercado-Martinez, 11 Vet. App. 415 (1998).

The threshold question that must be resolved in this appeal 
is whether the appellant served at least ninety days of 
active military service during a period of war.  The relevant 
"period of war" is the Vietnam era, beginning August 5, 
1964 and ending May 7, 1975.  See 38 U.S.C.A. § 101(11) and 
(29)(B); 38 C.F.R. § 3.2(f) (1999).  

A certificate of service from the State of Washington 
reflects service in the Washington National Guard from 
December 26, 1973 to November 19, 1977.  Periods of active 
duty for training were noted as June 23 through 26, 1976 and 
June 11 through 25, 1977.  

Naval Reserve Service records reflect service from November 
20, 1971 to December 31, 1973.  A Department of Defense Form 
214 reflects active duty for training from March 5, 1972 to 
October 4, 1972.  The form notes total active service as 
none.  Additionally, a service personnel record showing 
points earned reflects no points earned for active duty.  
Likewise, a January 1997 letter from the Department of the 
Navy states that a thorough search of their files could not 
identify the appellant or his Social Security number as a 
member or former member of the U. S. Navy Service.  It was 
noted that they also checked with the Prisoner of War and 
Missing in Action Affairs offices and the appellant's name 
did not appear on the Missing in Action list.  Finally, it 
was noted that with a full name and Social Security number, 
they would be able to identify a service record for the 
appellant if he had ever served in the United States Navy.  

The evidence of record does not reflect that the appellant 
sustained any disability or injury during his period of 
active duty for training, nor is he service connected for any 
disabilities.  The record is likewise silent for any evidence 
of "active duty" as defined by 38 U.S.C.A. § 101(21)(A).  
Thus, the record does not reflect that the appellant has any 
active military, naval, or air service as defined in 
38 U.S.C.A. § 101(24).  The Board notes that the Court has 
held that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the 
Board is bound by the service department findings.  

Accordingly, the appellant did not serve in the active 
military, naval, or air service during a period of war, and 
is not eligible to receive pension benefits under the 
provisions of 38 U.S.C.A. § 1521.  The Board recognizes the 
arguments made by the appellant in his RO hearing and written 
statements to the RO; however, the Board has no authority to 
alter the legal criteria governing basic eligibility for 
pension benefits.  According to these criteria, there is no 
basis in law on which to grant the benefit sought.  As the 
disposition of this claim is based on the law and not on the 
facts of the case, the claim must be denied on lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

